  Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 1 of 17 PageID #: 4




Telephone
   Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 2 of 17 PageID #: 5



                             Attachment A

            A residence located at 194 Central Avenue, Apartment B,

Beckley, Raleigh County, West Virginia and within the Southern

District of West Virginia.       The residence is a brick apartment

building with the main entrance on Bench Lane in Beckley, West

Virginia.    The main structure sits between Bench Lane and the

Beckley Rail Trail.    A mailbox on the porch reads ‘194 Central Ave

Apt. A & B’.
 Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 3 of 17 PageID #: 6



                           Attachment B

           1. Evidence of Drug Trafficking: Controlled

substances, packaging materials, scales, cutting agents,

presses, rubber bands, plastic bags, discarded wrappers,

ledgers, bills of sale, owe sheets, lists of telephone numbers

or other contact information, identifying information of

customers and/or suppliers, documents related to the

electronic transfer of money to include receipts for Western

Union, MoneyGram and the like, prepaid debit cards, items used

to detect police surveillance or to detect the presence of

radio broadcasts, “bugs,” or similar investigative equipment,

items associated with the use of controlled substances such as

smoking devices, needles, items with suspected drug residue

           2. Evidence of Maintaining a Drug-Involved Premises:

Utility bills, deeds, mortgage records, identification

documents, mail, surveillance equipment to include DVR or

similar recording devices;

           3. Evidence of Interstate Travel in Furtherance of

Drug Trafficking including such items as car rental receipts,

agreements and associated paperwork, GPS enabled devices,

receipts for fuel, records of using hotel accommodations;

           4. Fruits of Criminal Activity: United States

currency, all documents showing the purchase, ownership, lease

(as lessor or lessee), or sale of any asset, personal or real
 Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 4 of 17 PageID #: 7



to include automobiles, boats, motorcycles or similar

motorized conveyances to include deeds, titles, and bills of

sale, cellular phones, electronic communication devices, ipads

or tablets, drug ledgers and/or records relating to drug

trafficking and drug debts; and

           5. Firearms, ammunition, and items associated with

firearms to include manuals, receipts or other records

associated with the purchase and acquisition of firearms, and

firearm and ammunition storage containers.




                                  2
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 5 of 17 PageID #: 8
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 6 of 17 PageID #: 9
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 7 of 17 PageID #: 10
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 8 of 17 PageID #: 11
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 9 of 17 PageID #: 12
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 10 of 17 PageID #: 13
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 11 of 17 PageID #: 14
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 12 of 17 PageID #: 15
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 13 of 17 PageID #: 16
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 14 of 17 PageID #: 17
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 15 of 17 PageID #: 18
Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 16 of 17 PageID #: 19
     Case 5:20-mj-00047 Document 3 Filed 09/24/20 Page 17 of 17 PageID #: 20




24
